


 HR 2602 ENR: To name the Department of Veterans Affairs

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		One Hundred Tenth Congress of the United States of
		  America
		At the First SessionBegun and held
		at the City of Washington on Thursday, the fourth day of January, two thousand
		and seven
		H. R. 2602
		
		AN ACT
		To name the Department of Veterans Affairs
		  medical facility in Iron Mountain, Michigan, as the Oscar G. Johnson
		  Department of Veterans Affairs Medical Facility.
	
	
		1.Name of Department of
			 Veterans Affairs medical facility, iron mountain, MichiganThe Department of Veterans Affairs medical
			 facility in Iron Mountain, Michigan, shall after the date of the enactment of
			 this Act be known and designated as the Oscar G. Johnson Department of
			 Veterans Affairs Medical Facility. Any reference to that medical
			 facility in any law, regulation, map, document, record, or other paper of the
			 United States shall be considered to be a reference to the Oscar G. Johnson
			 Department of Veterans Affairs Medical Facility.
		
	
		
			Speaker of the House of Representatives.
		
		
			Vice President of the United States and President of the
			 Senate.
		
	
